Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   
            DETAILED ACTION

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 January 2021 has been entered.	
2.	Claims 2, 10 and 18 are cancelled.	
3.	Claims 21-23 are newly added.
4.	Claims 1, 3-9, 11-17 and 19-23 are currently pending and claims 1, 9 and 17 are independent claims. 

                  Responses to the Argument

5.	The applicant’s arguments filed on 27 January 2021 are moot in view of new ground of rejection rendered.	
                                             Claim Rejections - 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-9, 11-17 and 19-23 are rejected 35 U.S.C §102 (a)(2) as being anticipated by Hunter et al. (US Publication No. 20130282438), hereinafter Hunter  

In regard to claim 1:
receiving, by a terminal, a broadcast packet from a target device, the broadcast packet carrying a target identifier of the target device, the target device being identifiable by the target identifier (Hunter, ¶61).
determining, by the terminal, whether the target identifier matches a device identifier in a preset identifier library from a server (Hunter, ¶219).
and in a case that the target identifier is determined to match the device identifier in the preset identifier library (Hunter, ¶223).
establishing a close-range communication connection between a terminal and a target device (Hunter, ¶107-108).
obtaining, through the communication connection, a feature description of the target device, the feature description corresponding to a function of the target device (Hunter, ¶278-279, 180).
querying an operation permission regarding the feature description (Hunter, ¶183).
and controlling, by the terminal, the function using the feature description according to the operation permission regarding the feature description (Hunter, ¶379, 180).
wherein the operation permission comprises at least one of a write permission for the feature description, a read permission for the feature description, and a permission for being informed automatically regarding an update of the feature description Hunter, ¶199, 279, 167).
In regard to claim 3:
wherein the operation permission comprises the permission for being informed automatically regarding the update of the feature description, and the controlling the function using the feature description comprises: subscribing to the feature description from the target device according to the operation permission, so that when the target device updates the feature description, the terminal is automatically informed (Hunter, ¶180).
In regard to claim 4:
wherein the operation permission comprises the read permission for the feature description, and the controlling the function using the feature description comprises: reading the feature description according to the operation permission; and displaying, on the terminal, information about the function corresponding to the feature description (Hunter, ¶38).
In regard to claim 5:
wherein the operation permission comprises the write permission for the feature description, and the controlling the function using the feature description comprises: when receiving a control instruction associated with the feature description, performing a write operation on the feature description according to the operation permission regarding the feature description and the control instruction, so that the target device controls the function corresponding to the control instruction (Hunter, ¶115).
In regard to claim 6:
wherein the preset identifier library specifies identifiers authorized devices (Hunter, ¶117).
In regard to claim 7:
wherein the target device is a pedometer, a Bluetooth light, or a Bluetooth scale (Hunter, ¶437).
In regard to claim 8:
wherein the target device is a pedometer, the feature description is a real-time step count information feature description or a movement goal feature description, when the feature description is the real-time step count information feature description, the operation permission includes a read permission for the real-time step count information and a permission for being informed automatically regarding an update of the real-time step count information, and when the feature description is the movement goal feature description, the operation permission includes a write permission for the movement goal, a read permission for the movement goal, and a permission for being informed automatically regarding an update of the movement goal (Hunter, ¶116,118).
In regard to claim 9:
a network interface (Hunter, ¶135).
and a processor coupled with the network interface, the processor being configured to  (Hunter, ¶153).
receiving, by a terminal, a broadcast packet from a target device, the broadcast packet carrying a target identifier of the target device, the target device being identifiable by the target identifier (Hunter, ¶61).
determining, by the terminal, whether the target identifier matches a device identifier in a preset identifier library from a server (Hunter, ¶219).
and in a case that the target identifier is determined to match the identifier in the preset identifier library (Hunter, ¶223).
establish through the network interface a close-range  communication connection between the terminal and a target device (Hunter, ¶107-108).
obtain, through the close-range communication connection, a feature description of the target device, the feature description corresponding to a function of the target device (Hunter, ¶180, 278-279).
query an operation permission regarding the feature description (Hunter, ¶183).
and control the function using the feature description according to the operation permission regarding the feature description (Hunter, ¶180, 379).
wherein the operation permission comprises at least one of a write permission for the feature description, a read permission for the feature description, and a permission for being informed automatically regarding an update of the feature description (Hunter, ¶167, 279, 199).
In regard to claim 11:
wherein the operation permission comprises the permission for being informed automatically regarding the update of the feature description, and the processor is configured to: subscribe to the feature description from the target device according to the operation permission, so that when the target device updates the feature description, the terminal is automatically informed (Hunter, ¶180).
In regard to claim 12:
wherein the operation permission comprises the read permission for the feature description, and the processor is configured to: read the feature description according to the operation permission; and display, on the terminal, information about the function corresponding to the feature description (Hunter, ¶38).
In regard to claim 13:
wherein the operation permission comprises the write permission for the feature description, and the processor is configured to: when receiving a control instruction associated with the feature description, perform a write operation on the feature description according to the operation permission regarding the feature description and the control instruction, so that the target device controls the function corresponding to the control instruction (Hunter, ¶115).
In regard to claim 14:
wherein the processor is further configured to: receive a broadcast packet of the target device, the broadcast packet carrying a target identifier of the target device; determine whether the target identifier matches an identifier in a preset identifier library; and when the target identifier is determined to match the identifier in the preset identifier library, establish the near field communication connection between the terminal and the target device, wherein a device associated with the identifier in the preset identifier library is an authorized device (Hunter, ¶117-118).
In regard to claim 15:
wherein the target device is a pedometer, a Bluetooth light, or a Bluetooth scale (Hunter, ¶437).
In regard to claim 16:
wherein the target device is a pedometer, the feature description is a real-time step count information feature description or a movement goal feature description, when the feature description is the real-time step count information feature description, the operation permission includes a read permission for the real-time step count information and a permission for being informed automatically regarding an update of the real-time step count information, and when the feature description is the movement goal feature description, the operation permission includes a write permission for the movement goal, a read permission for the movement goal, and a permission for being informed automatically regarding an update of the movement goal (Hunter, ¶116, 118).
In regard to claim 17:
receiving, by a terminal, a broadcast packet from a target device, the broadcast packet carrying a target identifier of the target device, the target device being identifiable by the target identifier; however in a same field of endeavor Jiao discloses this limitation (Hunter, ¶61).
determining, by the terminal, whether the target identifier matches an identifier in a preset identifier library from a server (Hunter, ¶219).
and in a case that the target identifier is determined to match the identifier in the preset identifier library (Hunter, ¶223).
establishing a close-range communication connection between a terminal and a target device (Hunter, ¶107-108).
obtaining, through the close-range communication connection, a feature description of the target device, the feature description corresponding to a function of the target device (Hunter, ¶278-279, 180).
querying an operation permission regarding the feature description (Hunter, ¶183).
and controlling, by the terminal, the function using the feature description according to the operation permission regarding the feature description (Hunter, ¶180, 379).
 wherein the operation permission comprises at least one of a write permission for the feature description, a read permission for the feature description, and a permission for being informed automatically regarding an update of the feature description Hunter, ¶199, 279, 167
In regard to claim 19:
wherein the operation permission comprises the permission for being informed automatically regarding the update of the feature description, and the controlling the function using the feature description comprises: subscribing to the feature description from the target device according to the operation permission, so that when the target device updates the feature description, the terminal is automatically informed (Hunter, ¶180).
In regard to claim 20:
wherein the operation permission comprises the read permission for the feature description, and the controlling the function using the feature description comprises: reading the feature description according to the operation permission; and displaying, on the terminal, information about the function corresponding to the feature description (Hunter, ¶38).
In regard to claim 21:
wherein the operation permission comprises the write permission for the feature description, and the controlling the function using the feature description comprises: when receiving a control instruction associated with the feature description, performing a write operation on the feature description according to the operation permission regarding the feature description and the control instruction, so that the target device controls the function corresponding to the control instruction Hunter, ¶115  
In regard to claim 22:
wherein the preset identifier library specifies identifiers of authorized devices Hunter, ¶117).  
In regard to claim 23:
wherein the target device is a pedometer, the feature description is a real-time step count information feature description or a movement goal feature description, when the feature description is the real-time step count information feature description, the operation permission includes the read permission for the real-time step count information and the permission for being informed automatically regarding an update of the real-time step count information, and when the feature description is the movement goal feature description, the operation permission includes the write permission for the movement goal, the read permission for the movement goal, and the permission for being informed automatically regarding an update of the movement goal Hunter, ¶116, 118).

   Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monjour Rahim whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANANDA) or 571-272-1000.

/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890